Citation Nr: 1720468	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-27 531	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than depression.

2.  Entitlement to service connection for a disability manifested by dizziness.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a traumatic brain injury (TBI).

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to an initial compensable rating for bilateral hearing loss.

7.  Entitlement to an initial compensable rating for bilateral pes planus.

8.  Entitlement to an initial rating greater than 10 percent for tinnitus.

9.  Entitlement to an initial rating greater than 30 percent prior to July 16, 2014, and greater than 70 percent thereafter, for depression.

10.  Entitlement to an earlier effective date than December 6, 2008, for a grant of service connection and a 30 percent rating for depression.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the U.S. Army National Guard (ANG) from August to December 1984 and periods of active service from April 1986 to October 1988 and from April 2003 to December 2004.  Because the Veteran received an other than honorable discharge for a period of active service from November 2005 to December 2008, this period is considered dishonorable service for VA disability compensation purposes.  He also had additional unverified ANG service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied, in pertinent part, the Veteran's claims of service connection for an acquired psychiatric disability other than depression (which was characterized as anxiety), a disability manifested by dizziness (which was characterized as dizziness), headaches, and for a TBI.  The Veteran disagreed with this decision in October 2009.  He perfected a timely appeal in May 2010.

This matter also is on appeal from a July 2012 rating decision in which the RO in Roanoke, Virginia, denied, in pertinent part, the Veteran's claim of service connection for a low back disability (which was characterized as a back condition).  The Veteran disagreed with this decision in August 2012.  He perfected a timely appeal in April 2014.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

In May 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain the Veteran's updated treatment records and schedule him for appropriate examinations to determine the nature and etiology of his claimed disabilities.  The identified records subsequently were associated with the claims file and the requested examinations occurred in October 2016.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Because the Veteran currently lives within the jurisdiction of the RO in Baltimore, Maryland, that facility has jurisdiction in this appeal.

In a December 2015 rating decision, the AOJ granted, in pertinent part, a claim of service connection for depression (which was characterized as depression (also claimed as anxiety)), assigning a 30 percent rating effective December 6, 2008, and a 70 percent rating effective July 16, 2014.  The Veteran disagreed with this decision in October 2006, seeking an initial rating greater than 30 percent prior to July 16, 2014, and greater than 70 percent thereafter, for depression and an earlier effective date for a grant of service connection and a 30 percent rating for depression.

In a February 2017 rating decision, the AOJ granted the Veteran's claims of service connection for bilateral hearing loss, assigning a zero percent rating effective December 6, 2008, bilateral pes planus, assigning a zero percent rating effective April 28, 2011, and for tinnitus, assigning a 10 percent rating effective December 6, 2008.  The AOJ also denied a TDIU claim.  The Veteran disagreed with this decision in February 2017.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection a low back disability, an initial compensable rating for bilateral hearing loss, an initial compensable rating for bilateral pes planus, an initial rating greater than 10 percent for tinnitus, an initial rating greater than 30 percent prior to July 16, 2014, and greater than 70 percent thereafter, for depression, to an effective date earlier than December 6, 2008, for a grant of service connection and a 30 percent rating for depression, and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's current acquired psychiatric disability other than depression and disability manifested by dizziness are not related to active service or any incident of service.

2.  The record evidence shows that the Veteran does not experience any current disability due to his claimed headaches or TBI which could be attributed to active service or any incident of service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability other than depression was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  A disability manifested by dizziness was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

3.  Headaches were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

4.  A traumatic brain injury (TBI) was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Service Connection Claims

The Veteran contends that he incurred an acquired psychiatric disability other than depression (which he characterized as anxiety), a disability manifested by dizziness (which he characterized as vertigo), headaches, and a TBI during active service.  He specifically contends that he incurred a TBI when he fell and hit his head during service which caused him to experience vertigo and headaches.  He alternatively contends that he was a boxer while on active service and experienced a TBI, vertigo, and headaches as a result.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because an acquired psychiatric disability other than depression, a disability manifested by dizziness, headaches, and a TBI are not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to these claims.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for an acquired psychiatric disability other than depression and for a disability manifested by dizziness.  Despite the Veteran's assertions to the contrary, the record evidence does not show that either of these disabilities is related to active service.  For example, the Veteran's available service treatment records show no complaints of or treatment for any of these claimed disabilities at any time during active service.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's claims of service connection for an acquired psychiatric disability other than depression and for a disability manifested by dizziness.  It shows instead that, although the Veteran experiences current acquired psychiatric disability other than depression and a disability manifested by dizziness, neither of these disabilities is related to active service or any incident of service.  For example, a review of private hospital records dated in October 2006 but not received by VA until December 2012 shows that the Veteran was hospitalized for 2 days in October 2006.  The discharge diagnoses included anxiety disorder and mood disorder, not otherwise specified.

On private psychiatric evaluation in September 2007, the Veteran's complaints included increasing irritability at home and difficulty falling and staying asleep.  He was married, had 1 child, and reported "an excellent relationship with his wife."  Mental status examination of the Veteran showed he was well-dressed, neatly groomed, lucid speech, slow motor activity, "memory, orientation, judgment, insight, concentration, attention span, [and] intellectual capacity were within normal limits," and no "psychotic trends" in his thinking.  The Axis I diagnoses included adjustment disorder with anxiety and depression.

On private psychological assessment in July 2014, the Veteran reported being divorced "but maintains a relationship with his two stepsons."  He was not in a significant relationship and lived alone although his family lived on either side of him.  "He sometimes enjoys socializing with others and sometimes wants to be isolated and withdrawn.  He has some assistance performing his daily living tasks."  He cooked simple meals for himself and also visits with his family for a home cooked meal.  He did some of his own household chores and some were done for him by his family members.  He had no problems with personal hygiene.  He reported hearing voices, chronic sleep impairment, mild memory loss, difficulty establishing and maintaining relationships, panic attacks, and suspiciousness of others.

On VA outpatient treatment in May 2015, the Veteran's complaints included 11/2 weeks of dizziness.  A history of vertigo in the 1990s was noted.  "He reports having several episodes of 'room spinning' over [the] past week usually when reaching for objects and having [his] head turned to the left."  Physical examination showed pupils equal, round, and reactive to light and accommodation and a positive Dix-Hallpike maneuver on the right side with a delay of 10 seconds but a 4 second burst of nystagmus while his right ear was down.  The diagnosis was vertigo, likely benign paroxysmal positional vertigo with a positive Dix-Hallpike maneuver.  The Veteran was prescribed meclizine 25 mg every 6 hours as needed for vertiginous symptoms.

On VA mental disorders Disability Benefits Questionnaire (DBQ) in July 2016, the Veteran's complaints included feeling sad "almost all the time," frequent crying spells, sleeping a lot, little energy, increased restlessness and irritability, and greater difficulty concentrating.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's depression "appears to be more of a problem for him" than his anxiety.  The Veteran reported that one of his stepsons had schizophrenia and committed suicide a year earlier by stepping in front of a truck.  He had been dating a woman for about 6 months and had a "pretty good" relationship with her, going out to dinner and attending church regularly with her.  He did not socialize with anyone other than his girlfriend and his cousins who lived next door to him.  

Mental status examination of the Veteran in July 2016 showed he was casually dressed, adequate grooming, normal speech, "somewhat vague and possibly" evasive, reported rumination and worry, no suicidal or homicidal ideation, good control of his temper, no panic attacks, organized and goal-directed thought processes, no hallucinations or delusions, reported problems sleeping, and no reported compulsive behavior.  The VA examiner stated that the Veteran's reported symptom intensity was at odds with his recent VA outpatient treatment records which showed much less intense symptoms.  This examiner opined that it was less likely than not that the Veteran's unspecified anxiety disorder was related to active service.  The rationale for this opinion was that the Veteran's reported unspecified anxiety disorder "represent[ed] the anxious component of his current mental health condition."  The rationale also was that there were multiple factors contributing to the Veteran's current unspecified anxiety disorder, including his history of multiple substance abuse (cocaine and alcohol).  The diagnoses included unspecified anxiety disorder.

On VA ear conditions (including vestibular and infections conditions) DBQ in September 2016, the Veteran stated that benign paroxysmal positional vertigo was the source of his dizziness.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed a normal Dix-Hallpike maneuver with no vertigo or nystagmus, a normal gait, and normal limb coordination test.  An magnetic resonance imaging (MRI) scan dated in July 2008 was reviewed and showed mild/moderate chronic white matter ischemic changes.  The VA examiner opined that it was less likely than not that the Veteran's benign paroxysmal positional vertigo was related to active service.  The rationale for this opinion was that the Veteran initially was diagnosed with benign paroxysmal positional vertigo in 2015.  The rationale also was that benign paroxysmal positional vertigo was "a benign condition of the inner ear involving dislodging of otoconia into the semicircular canals of the inner ear which causes temporary vertigo that typically improves over a couple of days to a week.  It is a short lived condition that resolves with antihistamine medication, rehabituation maneuvers by the patient, or Epley Maneuvers."  The rationale further was that benign paroxysmal positional vertigo was "not considered a chronic disabling condition.  This Veteran may have had the condition in 2015 but it has resolved without residuals."  The diagnosis was benign paroxysmal positional vertigo.

The Board acknowledges that, in a July 2010 letter included in the Veteran's VA outpatient treatment records, a VA clinician opined that it was "highly probable" that the Veteran's dizziness and "mental health condition[] were a direct result" of his active service.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board notes that the July 2010 letter contains only a "bare conclusion" relating the Veteran's acquired psychiatric disability other than depression and disability manifested by dizziness to active service.  This letter does not refer to any factual predicate in the record, clinical data, or any other rationale to support the opinion provided.  Thus, the Board finds that the July 2010 letter is not probative on the issues of whether the Veteran's acquired psychiatric disability other than depression or disability manifested by dizziness are related to active service.

In contrast to the July 2010 letter, which is not probative, another VA clinician opined in July 2016 that the Veteran's current acquired psychiatric disability other than depression (which was diagnosed as unspecified anxiety disorder) was not related to active service.  A different VA clinician similarly opined in September 2016 that the Veteran's disability manifested by dizziness (which was diagnosed as benign paroxysmal positional vertigo) was not related to active service.  Both of these opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for an acquired psychiatric disability other than depression or for a disability manifested by dizziness.  Accordingly, the Board finds that service connection for acquired psychiatric disability other than depression and for a disability manifested by dizziness is not warranted.

The Board next finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for headaches or for a TBI.  Despite the Veteran's assertions to the contrary, the record evidence does not suggest that he experiences current disability due to either of these claimed disabilities which is attributable to active service or any incident of service.  For example, the Veteran's available service treatment records show no complaints of or treatment for either headaches or a TBI at any time during his multiple periods of ACDUTRA and active service.  The Board again notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.

The post-service evidence also does not support granting the Veteran's service connection claims for headaches or for a TBI.  It shows instead that the Veteran does not experience any current disability due to either of these claimed disabilities which could be attributed to active service.  For example, on VA headaches DBQ in September 2016, the Veteran complained of migraine headaches which began while he was a boxer on active service.  His migraine headaches lasted 1-2 days and were located over his right eye "and sometimes go to his ears."  The VA examiner concluded that the Veteran had never been diagnosed as having and did not have a headache condition.

On VA initial residuals of traumatic brain injury (TBI) DBQ in September 2016, the Veteran's complaints included a lot of brain trauma from being a boxer during active service.  He denied ever seeking medical attention for brain trauma during or after active service.  He also denied any loss of consciousness.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  No complaints of impairment of memory, attention, concentration, or executive function were noted.  The Veteran's judgment was normal.  His social interaction was routinely appropriate.  He had full orientation, normal motor activity, normal visual spatial orientation, no neurobehavioral effects, an ability to communicate by spoken and written language and to comprehend the same, and normal consciousness.  The Veteran's subjective migraine headaches were noted.  The VA examiner concluded that, based on a review of the available medical records, the Veteran did not sustain a TBI or concussion.  This examiner also concluded that the Veteran had never been diagnosed as having and did not have a TBI or any residuals of a TBI.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced headaches or a TBI at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of headaches or a TBI at any time during the pendency of this appeal.  In summary, the Board finds that service connection for headaches and for a TBI is not warranted.

In making this determination, the Board has considered the lay statements submitted in support of this appeal which assert that the Veteran allegedly incurred an acquired psychiatric disability other than depression, a disability manifested by dizziness, headaches, and a TBI while on active service.  In this regard, such a finding requires medical expertise as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the questions regarding the impact the potential relationship between the Veteran's acquired psychiatric disability other than depression, disability manifested by dizziness, headaches, or TBI and service may not be addressed by lay evidence and his opinion on these matters has no probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).


ORDER

Entitlement to service connection for an acquired psychiatric disability other than depression is denied.

Entitlement to service connection for a disability manifested by dizziness is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a TBI is denied.


REMAND

The Veteran contends that he incurred a low back disability during active service.  As noted in the Introduction, he disagreed with a December 2015 rating decision in October 2016, seeking an earlier effective date than December 6, 2008, for a grant of service connection and a 30 percent rating for depression and an initial rating greater than 30 percent prior to July 16, 2014, and greater than 70 percent thereafter, for depression.  He also disagreed with a January 2017 rating decision in February 2017, seeking an initial compensable rating for bilateral hearing loss, an initial compensable rating for bilateral pes planus, an initial rating greater than 10 percent for tinnitus, and a TDIU.  The Board acknowledges that this appeal was remanded most recently in May 2015.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

With respect to the Veteran's service connection claim for a low back disability, the Board notes that he was examined for VA adjudication purposes in September 2016.  Unfortunately, a review of the medical opinion provided by the VA examiner who conducted the Veteran's September 2016 VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) shows that it is inadequate for VA adjudication purposes.  Following this examination, the VA examiner opined that it was less likely than not that the Veteran's current low back disability (which was diagnosed as degenerative joint disease of the lumbar spine) was related to active service.  The rationale for this opinion was that there was "a lack of objective evidence" that the Veteran's current degenerative joint disease of the lumbar spine was caused by active service.  

The rationale provided by the September 2016 VA back (thoracolumbar spine) conditions DBQ examiner violates the Court's decisions in Buchanan and Barr because it relies on the absence of medical (or objective) evidence as support for the negative nexus opinion provided.  The Board again notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  Unfortunately, this examiner did not provide sufficient additional rationale to render his negative nexus opinion adequate for VA disability compensation purposes.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  Setting aside the September 2016 VA back (thoracolumbar spine) conditions DBQ, there otherwise is insufficient evidence to adjudicate the Veteran's service connection claim for a low back disability.  Thus, the Board finds that, on remand, the Veteran should be scheduled for another VA examination, if possible before a different VA examiner than the examiner who conducted the September 2016 examination, in order to determine the nature and etiology of his low back disability without relying on the absence of evidence as support for any medical nexus opinion.

With respect to the Veteran's claims for an earlier effective date than December 6, 2008, for a grant of service connection and a 30 percent rating for depression and an initial rating greater than 30 percent prior to July 16, 2014, and greater than 70 percent thereafter, for depression, as noted elsewhere, he disagreed with the December 2015 rating decision which adjudicated these claims in an October 2016 notice of disagreement.  Similarly, with respect to the Veteran's claims for an initial compensable rating for bilateral hearing loss, an initial compensable rating for bilateral pes planus, an initial rating greater than 10 percent for tinnitus, and a TDIU, he disagreed with the January 2017 rating decision in a February 2017 notice of disagreement.  To date, however, the AOJ has not promulgated a Statement of the Case (SOC) on any of these claims.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the AOJ should promulgate an SOC on these claims.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a Statement of the Case (SOC) to the Veteran and his attorney on the issues of entitlement to an initial compensable rating for bilateral hearing loss, entitlement to an initial compensable rating for bilateral pes planus, entitlement to an initial rating greater than 10 percent for tinnitus, entitlement to an earlier effective date than December 6, 2008, for a grant of service connection and a 30 percent rating for depression, entitlement to an initial rating greater than 30 percent prior to July 16, 2014, and greater than 70 percent thereafter, for depression, and entitlement to a TDIU.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for a low back disability since his service separation.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his claimed low back disability.  The claims file and a copy of this remand must be provided to the examiner for review.  If possible, this examination should be scheduled before a different VA examiner than the examiner who conducted the Veteran's September 29, 2016, VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ).  

The examiner should identify any low back disability experienced by the Veteran at any time during the pendency of this appeal, if possible.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the Veteran's statements regarding his condition, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any low back disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the lack of contemporaneous records, alone, is insufficient rationale for a medical nexus opinion.

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


